Citation Nr: 0325593	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-26 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for asthma for the period November 25, 1971, through 
October 6, 1996, based on an initial award.  

2.  Entitlement to a total disability rating based on 
individual unemployability due solely as a result of service 
connected disability for the period November 25, 1971, 
through October 6, 1996.  


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 28, 1971, to 
November 24, 1971, for a total of five months, twenty-seven 
days, at which time he was discharged due to physicial 
disability, without entitlement to severance pay.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  In March 2002, the Board denied a disability 
rating in excess of 30 percent for asthma, based on an 
initial award, for the period November 25, 1971, through 
October 6, 1996, and remanded the claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) for the issuance of a statement of the case.  See 
38 C.F.R. § 19.31 (2002); see also Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Goober, 10 Vet. App. 433, 
436 (1997).  The RO complied with the Board's directive; the 
veteran's subsequent response has been accepted as a 
substantive appeal of the RO's denial of TDIU; and that issue 
has been certified to the Board for appellate determination.  

Meanwhile, the veteran appealed the Board's March 2002 
decision denying a disability rating in excess of 30 percent 
for asthma, based on an initial award, for the period 
November 25, 1971, through October 6, 1996, to the United 
States Court of Appeals for Veterans Claims (Court).  

In a March 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's March 2002 decision and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Joint Motion, the Court vacated that part of the 
Board's decision that denied a disability rating in excess of 
30 percent for asthma, based on an initial award, for the 
period of November 25, 1971, through October 6, 1996, and 
remanded that issue to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the Joint Motion.  Inasmuch as the 
veteran's claim for TDIU was not yet final, the Court did not 
review that issue, which was contained in the remand portion 
of the Board's March 2002 decision.  See Hampton v. Gober, 10 
Vet. App. 482, 483 (1997).  

The veteran's claim for a rating in excess of 30 percent for 
asthma, based on an initial award, for November 25, 1971, 
through October 6, 1996, is inextricably intertwined with his 
claim for TDIU for the same time period.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998), quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("where a decision on 
one issue would have a 'significant impact' upon another, and 
that impact in turn 'could render any review by this Court of 
the decision [on the other claim] meaningless and a waste of 
judicial resources,' the two claims are inextricably 
intertwined.").  Therefore, both issues are being addressed 
in this decision.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's asthma, for the period from November 25, 
1971, through October 6, 1996, was not more than moderate in 
degree.  

3.  During the period November 25, 1971, through October 6, 
1996, the veteran's only service connected disability was 
asthma, moderate in degree, which did not preclude him from 
obtaining or retaining substantially gainful employment that 
was consistent with his occupational experience.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for asthma during the period November 25, 1971, 
through October 6, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 
4.10, 4.97 Diagnostic Code 6602 (Prior to October 7, 1996).  

2.  The criteria for a total rating based on individual 
unemployability due solely as a result of service-connected 
disability during the period November 25, 1971, through 
October 6, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.3, 4.16 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the numerous correspondence sent to the 
veteran between 1997 and 2003, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and Statements of the 
Case issued in October 1995 and April 2002, as well as 
Supplemental Statements of the Case, issued in April 1998 and 
October 2001, the latter specifically included information 
regarding the provisions of the VCAA, provided notice to the 
veteran and his representative of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
The veteran and his mother testified at a personal hearing 
held at the RO before a hearing officer and in recent 
correspondence, the veteran specifically noted that there was 
no more evidence to submit in support of his appeal and 
waived his right to any further development or further due 
process notification.  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Initially, the Board notes that the veteran is service 
connected for asthma, rated 30 percent disabling from 
November 25, 1971, and 100 percent disabling from October 7, 
1996, based on an initial award, and for depressive disorder, 
with anxiety and panic attacks, rated 10 percent disabling, 
effective from February 12, 1998.  The veteran maintains 
that, for the period of November 25, 1971, the first day 
following the date of his separation from active duty 
service, through October 6, 1996, his service connected 
asthma was such that at least a 60 percent, if not a 100 
percent, scheduler rating is warranted, based on an initial 
award of service connection for the disability.  He also 
maintains that he is entitled to TDIU during the same period 
asserting that his service connected asthma condition was so 
severe as to prevent him from engaging in any type of 
substantial and gainful employment. However, in a June 2002 
statement, the veteran, through his attorney, conceded that 
he was not unemployable until May 23, 1994.  Prior to that 
time, he had been able to maintain substantial employment.

General Background

The veteran's service medical records include a Report of 
Medical History he provided at service entry wherein he 
specifically denied ever having had asthma.  The report of 
his entry medical examination, dated May 24, 1971, contains 
no indication of any complaints or symptomatology associated 
with asthma.  At service entry, he weighed 180 pounds.  
Medical notation indicates that one day after arriving at the 
Reception Station, he experienced the onset of tightness of 
the chest with breathing and some chest discomfort, which 
progressed to increased shortness of breath and wheezing, 
especially at night, which was not associated with cough or 
hemoptysis.  There was no past history of asthma, pulmonary 
infections or pneumonia.  On June 4, 1971, he was seen for 
complaints of chest pains and difficulty breathing, which had 
started one week earlier.  He was transferred to internal 
medicine and then hospitalized with inspiration and 
expiration wheezing of one-week duration and treated with 
Epinephrine and Tedral.  Following treatment, his wheezing 
gradually cleared and was discharged from the hospital on 
June 12, 1971, after an eight day hospital stay, on Tedral, 
Isuprel medihaler and restricted physical activity.  On June 
23, 1971, he was readmitted with bronchospasm.  Again, he was 
treated with IV fluids, Aminophyllin, and Isuprel.  He was 
discharged on June 28, 1971, with a clear chest.  The veteran 
was diagnosed with bronchial asthma and the medical 
recommendation was made for him to be referred to a Medical 
Board and declared unfit for active duty.  On medical 
examination on July 1, 1971, his lungs and chest were normal; 
he weighed 185 pounds.  Chest x-ray taken on July 12, 1971, 
revealed no abnormality.  Pulmonary function tests conducted 
in August 1971, revealed findings compatible with both 
restrictive and obstructive disease, and there was 
significant improvement of MMEF (maximal mid-expiratory flow 
rate) after the use of ephedrine, with the examiner noting 
that the veteran's cooperation during the test was less than 
optimal.  The Medical Board concluded that the veteran was 
medically unfit for duty, and that bronchial asthma was 
incurred in line of duty and incident to service.  On 
November 24, 1971, he was discharged from active duty service 
due to physical disability, without entitlement to severance 
pay.  

A Certificate of Attending Physician was completed by A Katz, 
D.O., in January 1972, who noted that he had seen the veteran 
twice, on November 24, 1971, and on December 24, 1971, when 
he checked the veteran's chest and diagnosed bronchitis.  The 
physician noted that no medical records of the visits were 
available, but the veteran had had a medical discharge from 
the service; he had shown the physician a copy of the 
diagnosis under which he was given his medical discharge; and 
he had a VA card for outpatient care and needed the 
physician's prescription in order to get his medication.  

A VA examination report dated in August 1972 reflects the 
veteran's complaint of difficulty with breathing when walking 
more than a block.  He reported that, until recently, he had 
been using a Duo Medihaler; that he had a chronic productive 
cough of greenish sputum, usually in the morning, but never 
coughed up any blood; that he had a constant wheezing; that 
his chest hurt at night from breathing difficulty; and that 
he had an easy job stacking empty boxes at a bakery.  On 
examination, he weighed 196 pounds.  The lungs were resonant 
to percussion.  On auscultation, there were sonorous and 
sibilant rales scattered throughout both lung fields on 
inspiration and expiration.  Vital capacity was three liters 
or 68 percent of normal value.  There was no evidence of 
clubbing of the fingers.  The diagnoses were asthma, 
bronchial, chronic, and bronchitis, chronic.  

In an October 1973 letter, the veteran was informed by a VA 
physician, Chief of Ambulatory Care Service, that the 
pharmacy had been requested to send the veteran three Duo 
Medihalers.  Further, since the veteran had an I.D. card and 
was being seen by Dr. Katz, the Chief of VA Ambulatory Care 
Service felt that the veteran's prescriptions should be 
written by Dr. Katz so that he could regulate the veteran's 
medications as necessary and for him to have the 
prescriptions mailed to the VAMC to be filled.  

In a statement dated in May 1988, the veteran related that 
his asthma condition had been getting worse; that he had not 
recently been treated by his physician because he had been 
told by him that nothing could be done for the asthma; and 
that he had been using an over-the-counter "Asthmahaler" for 
his asthma.  

During the veteran's personal hearing held at the RO in April 
1995, he testified that he had been using an over-the-counter 
inhaler for many years.  He also testified that Social 
Security Administration had medical records showing his 
current disability.  

Records received from the Social Security Administration 
include a March 1994 medical report from the Marian Health 
Center that shows the veteran was seen for complaints of two 
weeks of coughing up yellowish phlegm, increased wheezing, 
and coughing, to the point where it was causing a headache.  
The veteran had a history of asthma, for which he used over-
the-counter epinephrine inhalers that seemed to help, and 
that he was a smoker for twenty years, but was trying to 
quit.  On examination, the lungs revealed coarse sounding 
breath sounds over the trachea, slight inspiratory and 
expiratory wheeze, and diminished breath sounds in all 
fields.  Chest x-ray showed noticeable increased bronchial 
markings, questionable peribronchial infiltrate.  Following 
examination, the diagnoses were bronchitis; asthma, with mild 
exacerbation; and possible sinusitis.  It was recommended 
that he quit smoking.  Another medical record shows that he 
was working full-time as a baker when he was admitted to a 
private hospital on May 24, 1994, for evaluation of right 
upper quadrant abdominal pain.  At hospital discharge 2 days 
later, the diagnoses were right upper quadrant [pain] 
secondary to hepatomegaly and abnormal liver enzymes, 
probably secondary to hepatitis or cirrhosis.  Diagnoses of 
hepatitis B and C and cirrhosis of the liver were later 
confirmed.  

A Social Security medical evaluation report, dated in April 
1995, notes the veteran gave a history of asthma and was 
using an asthma inhaler once or twice a day.  On examination, 
a lung x-ray revealed no evidence of active disease.  The 
diagnosis was mild asthma and the examining physician noted 
that a review of the records did not indicate the veteran had 
required frequent medical treatment for an asthmatic attack.  
Subsequent medical records show that he was seen for various 
complaints, to include cirrhosis of the liver and hepatitis B 
and C.  

In January and July 1995, the veteran filed applications for 
Social Security disability benefits alleging that, since May 
23, 1994, he had he had been unable to engage in any type of 
substantial and gainful work activity due to cirrhosis of the 
liver and hepatitis.  Up until that time, he had been working 
as a baker.  In a July 1995 Social Security Administration 
disability determination rationale report denying disability 
benefits, the medical examiner noted that the medical 
evidence showed the veteran's liver was functioning 
adequately; he had adequate movement and muscle strength of 
the arms, legs, and back; he was able to do usual daily 
activities; and that asthma attacks did not occur frequently 
enough and were not severe enough to be considered disabling.  
On appeal, a Social Security Administrative Law Judge, in a 
November 1995 decision, awarded the veteran Social Security 
disability benefits, effective from May 23, 1994, due to 
cirrhosis of the liver, hepatitis B and C, and fibromyalgia.  
Social Security disability continuance determination report, 
dated in April 1998, notes the bases for continuance of those 
disability benefits were mood disorder, anxiety and 
depression, and chronic pulmonary insufficiency (COPD).  

A medical report from a private physician, dated in September 
1995, notes treatment for liver problems and fatigue.  The 
only medicine being used by the veteran was an asthma 
inhaler.  He weighed 200 pounds.  An October 1995 office 
visit report indicates that the veteran probably did have 
bronchitis.  He weighed 201 pounds.  Lungs were normal.  He 
was given flu and pneumonia shots, and was instructed to 
return in six months to repeat his liver function tests.  

According to a Mayo Clinic report, dated in February 1996, 
the veteran's pulmonary function studies revealed some mild 
airflow limitation, and x-ray demonstrated bullous emphysema, 
bilaterally.  He was also evaluated for symptoms consistent 
with fibromyalgia and poor conditioning.  In summary, the 
veteran had chronic hepatitis C, some fatigue, secondary to 
hepatitis C, with a predisposition to functional components, 
and he was poorly conditioned.  He weighed 193.3 pounds.  The 
actual results of pulmonary function tests performed in 
February 1996 revealed Forced Expiratory Volume in one second 
(FEV-1) of 77 percent predicted (pre- bronchodilator), FEV-
1/Forced Vital Capacity (FVC) of 69 percent post-dilator, and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO) (SB) of 82 percent predicted, 
post dilator.  It is noted that the test was abnormal with 
mild airflow limitation with a small improvement in flows 
acutely following inhaled bronchodilator.  Lung volumes, 
diffusing capacity, and oxygen saturation were all within 
normal limits.  

VA outpatient treatment records dated in March 1996 disclose 
that the veteran was being seen for hepatitis B and C, 
cirrhosis of the liver, emphysema, asthma, and fibromyalgia.  
He related that he had quit smoking three months earlier.  He 
weighed 193 pounds.  A pulmonary function test conducted in 
March 1996 showed a post-dilator FEV-1 of 73 percent 
predicted and FEV- 1/FVC of 67 percent.  The findings were 
noted as abnormal, showing moderate airway obstruction, with 
improvement in FEV-1 with bronchodilator.  

Asthma

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App.  119, at 126.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

The veteran's bronchial asthma is evaluated under Diagnostic 
Code 6602 of VA's Schedule for Rating Disabilities, which 
pertains to diseases of the respiratory system.  See 
38 C.F.R. § 4.97.  By regulatory amendment effective October 
7, 1996, changes were made to the schedular criteria for 
evaluating respiratory disorders, including chronic asthma.  
Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas, 1 Vet. App. at 312-13.  However, if the 
revised version is more favorable, the retroactive reach of 
that regulation can be no earlier than the effective date of 
the change, and the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See 38 U.S.C.A. § 5110(g); see also 
VAOPGCPREC 3-2000 (2000).  Accordingly, this rule prevents 
the application of later, more liberalizing criteria to a 
claim prior to the effective date of the liberalizing law.  
Thus, for the period at issue in this case, November 25, 
1971, through October 6, 1996, the criteria of Diagnostic 
Code 6602 in effect prior to October 7, 1996, is the only 
applicable version that need be considered.  See Rhodan v. 
West, 12 Vet. App. 55 (1998).  

Under the criteria in effect prior to October 7, 1996, 
Diagnostic Code 6602 provides that a 30 percent disability 
rating is warranted for moderate bronchial asthma manifested 
by rather frequent asthmatic attacks (separated by only 10 to 
14 day intervals), with moderate dyspnea on exertion between 
attacks.  A 60 percent rating requires severe bronchial 
asthma manifested by frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded.  For a 100 percent rating, there must 
be pronounced bronchial asthma manifested by very frequent 
asthmatic attacks, with severe dyspnea on slight exertion 
between attacks, and with marked loss of weight or other 
evidence of severe impairment of health.  See 38 C.F.R. § 
4.97, Diagnostic Code 6602 (prior to October 7, 1996).  

Analysis

In support of his contention of a disability rating in excess 
of 30 percent for asthma for the period at issue, the veteran 
emphasizes that his service medical records , as well as 
post-service medical records, accurately reflect the severity 
of his asthma disability.  

In the instant case, the evidence does not support a higher 
than 30 percent rating for the period in question, November 
1971 to October 1996.  The day after the veteran's entry onto 
active duty, he complained of shortness of breath and 
examination noted inspiration and expiration wheezing.  About 
a week later, he was hospitalized for eight days and treated 
with Epinephrine and Tedral, which cleared his wheezing and 
placed on restricted physical activity.  Eleven days later, 
he was re-hospitalized with bronchospasm, treated with IV 
fluids, Aminophyllin, and Isuprel, and discharged from the 
hospital five days later with a clear chest.  Three days 
later, he underwent medical examination and his lungs and 
chest were normal and he had gained five pounds since 
entering service.  Chest x-ray taken twelve days later again 
showed no abnormality.  Pulmonary function tests undertaken 
in mid-August 1971 revealed findings comparable with both 
restrictive and obstructive disease, with significant 
improvement of MMEF after use of ephedrine, although the 
examiner noted the veteran's cooperation during the testing 
had been less than optimal.  On the day of his separation 
from service, and one month later, he was seen by a private 
physician, who examined the chest and diagnosed bronchitis.  
The earliest post-service VA examination report on file that 
pertains to the veteran's asthma is dated in August 1972.  
This report contains the veteran's report that he suffered 
from constant wheezing and a chronic productive cough of 
greenish sputum.  However, there is no mention of asthmatic 
attacks, only that he had been using a Duo Medihaler at home, 
until authorization was stopped by VA.  

It is not until March 1994 that the Social Security medical 
records show complaints of coughing up yellowish phlegm, 
increased wheezing and coughing.  This is over twenty-one 
years after the VA's August 1972 examination and makes no 
mention of asthma attacks.  The veteran had been using over-
the-counter epinephrine inhalers.  Following examination, the 
diagnoses were bronchitis; asthma, with mild exacerbation; 
and possible sinusitis.  A functional assessment form from 
the Social Security Administration, dated in April 1995, 
notes the veteran's report of asthma and of using an asthma 
inhaler once or twice a day.  However, the form also contains 
a diagnosis of mild asthma and states that the veteran's 
records did not indicate that he required frequent medical 
treatment for an asthmatic attack.  Although while in 
service, the veteran sustained an exacerbation of bronchial 
asthma, which had its on-set in service, the post service 
medical records are not reflective of a severe asthmatic 
condition manifested by frequent attacks of asthma one or 
more times a week with marked dyspnea on exertion between 
attacks with only temporary relief by medication and more 
than light manual labor precluded.  Rather, the evidence 
during the over twenty-one years between his separation from 
service and 1994 does not show such manifestations, nor is 
there any medical opinion, based on a review of the record 
and examination of the veteran, of such manifestations, nor 
has the veteran submitted such medical opinion.  

Social Security records show that the veteran was working all 
those years in a bakery and left that employment, not due to 
asthma but due to cirrhosis of the liver, hepatitis B and C, 
and fibromyalgia.  In fact, the medical assessment made in 
July 1995 specifically noted that the veteran's asthma 
attacks did not occur frequently enough and were not severe 
enough to be considered disabling.  In the absence of medical 
evidence of greater severity, a higher disability rating of 
60 percent is not warranted.  Likewise, the criteria for even 
a higher rating of 100 percent have not been met in the 
absence of medical evidence showing severe dyspnea on slight 
exertion between very frequent asthmatic attacks and marked 
loss of weight or other evidence of severe impairment of 
health.  Again, by 1994, his medical condition had 
deteriorated to the point of eligibility for Social Security 
disability benefits, but not due to his asthmatic condition.  
Under the circumstances, a 30 percent rating is entirely 
appropriate from the award of service connection at service 
discharge through October 6, 1996, when the more liberal 
regulations pertaining to respiratory conditions became 
effective, and under which the veteran's rating for bronchial 
asthma was increased.  Hence, the 30 percent rating for the 
period of time at issue fully comports with the applicable 
schedular criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602 (prior to October 7, 1996).  

The veteran's attorney argues that the only difference 
between a 30 percent and 60 percent rating for asthma is the 
use of medication, and that since the veteran used an inhaler 
for the entire period in question, he is entitled to a 60 
percent rating.  While the evidence indeed shows that the 
veteran has been using an inhaler for many years, a 60 
percent rating requires not just that medication is being 
used, but that such medication provide only temporary relief 
due to marked dyspnea on exertion between attacks.  As noted 
earlier, nowhere in the medical records during the period of 
time at issue is there mention of any marked dyspnea on 
exertion.  Rather, the examining physicians have described 
the veteran's asthma, based on review of the record and 
examination, as mild asthma and, in early 1996, as moderate.  
During the period of time at issue, he has been self-treating 
his asthma with over-the-counter inhalers and maintained 
employment for most of those years as a baker.  

It is pertinent to point out that ratings are assessed in 
terms of the severity of the disability.  In the case at 
hand, a 30 percent rating connotes moderate bronchial asthma; 
a 60 percent rating is reflective of severe bronchial asthma; 
and a 100 percent rating is for pronounced bronchial asthma.  
In this regard, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.1.  Pulmonary test results in February 1996 and 
March 1996 (showing post bronchodilator FEV-1 of 73 percent 
predicted and FEV-1/FVC of 67 to 69) were characterized as 
moderate airway obstruction and mild airflow limitation with 
a small improvement in flow following inhaled bronchodilator.  
Lung volumes, diffusing capacity, and oxygen saturation were 
all within normal limits.  These findings simply do not 
support a more than moderate level of disability.  

Of note also are the records from the Social Security 
Administration, which show that the veteran was receiving 
disability benefits for wholly unrelated disabilities; 
namely, cirrhosis, hepatitis and fibromyalgia.  Although the 
veteran's history of asthma was noted and considered by the 
Social Security Administration in its 1995 award of benefits, 
the veteran's bronchial asthma was not one of the 
disabilities recognized as contributing to his inability to 
perform substantial and gainful work activity on a full-time 
basis.  Instead, the 1995 decision states that, due to the 
limitations imposed on the veteran from symptoms related to 
his cirrhosis, hepatitis and fibromyalgia, he had been unable 
to return to his past relevant work as a production baker and 
lacked the residual functional capacity for any type of 
substantial and gainful work activity.  This evidence thus 
goes against the criterion for a 60 percent rating, at least 
from the effective date of the award, November 25, 1971, 
through October 6, 1996, since it does not show that the 
veteran's asthma precluded him from performing other than 
light manual labor.  While the Board recognizes that a 
decision by another Federal Agency is not controlling with 
respect to VA compensation claims; it, like other pertinent 
evidence, must be considered and, to the extent that its 
conclusions are not accepted, the Board should give reasons 
and bases for its decision.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).  In this case, there is no reason not to accept the 
conclusions reached by the Social Security Administration.  

The Board has considered whether staged ratings greater than 
30 percent would be appropriate for periods between November 
1971 and October 1996, but the evidence simply does not 
support this.  See Fenderson, supra.  As described above, as 
of March 1996, the veteran's asthma was found to be moderate 
in severity, and prior to that time, even with the on-set and 
exacerbations noted in service, the post-service records had 
consistently described the asthma as mild.  However, with 
reasonable doubt being resolved in the veteran's favor, the 
Board finds that a 30 percent, and no higher, rating is 
appropriate for the entire period from November 25, 1971, 
through October 6, 1996, and fully comports with the 
applicable schedular criteria.  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's 
asthma during the period at issue under the applicable 
criteria in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  
Likewise, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  

Finally, in evaluating this claim, we have determined that 
the case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Under the circumstances, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  See 38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  See 38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  See 38 C.F.R. 
§ 4.16.  

Analysis

Initially, the Board notes that the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a) for the period 
of November 25, 1971 through October 6, 1996.  During that 
period, his sole service-connected disability was asthma.  As 
noted earlier in this decision, the Board has found that a 30 
percent rating for asthma, based on an initial award of 
service connection, is entirely appropriate and fully 
comports with the applicable schedular criteria.  As 
38 C.F.R. § 4.16(a) requires that if there is only one 
service-connected disability, that disability must be rated 
60 percent or more, the veteran clearly does not meet these 
criteria during the period at issue.  Under these 
circumstances, a total rating may be assigned only if the 
record establishes that this is an exceptional case in which 
the veteran's service-connected disability nonetheless 
renders him unemployable.  See 38 C.F.R. § 4.16(b).  
Following a careful review of the evidence, the Board finds 
that it does not.  

The record reveals that the veteran was working full-time as 
a baker when he was admitted to a private hospital on May 24, 
1994, for evaluation of right upper quadrant abdominal pain.  
At hospital discharge 2 days later, the diagnoses were right 
upper quadrant [pain] secondary to hepatomegaly and abnormal 
liver enzymes, probably secondary to hepatitis or cirrhosis.  
Diagnoses of hepatitis B and C and cirrhosis of the liver 
were later confirmed.  

The veteran has not worked since 1994 and his representative 
has conceded that the veteran was not entitled to TDIU prior 
to May 23, 1994.  Hence, the Board will limit consideration 
of the veteran's claim of entitlement to TDIU to the period 
May 23, 1994, through October 6, 1996.  Service connection is 
not, nor ever was, in effect for any liver disease or 
fibromyalgia.  The only disease for which service connection 
was in effect during that period is asthma.  Therefore, the 
issue for consideration is whether the veteran's service-
connected asthma precluded him from obtaining and maintaining 
substantially gainful employment from May 1994 to October 
1996.  The Board notes that, in a written argument filed in 
December 2001, the veteran's representative stated:  "The 
question at issue before the VA should be whether or not his 
asthma was sufficiently severe in 1994 that it would have 
precluded him from any type of substantially gainful 
employment."  For the reasons stated below, the Board finds 
that, during the period November 25, 1971, through October 6, 
1996, and, most particularly from May 1994 to October 1996, 
the veteran's sole service-connected disability, asthma, did 
not preclude substantially gainful employment.  

The Board notes that no physician or vocational expert has 
reported a finding or offered an opinion that, prior to 
October 7, 1996, asthma precluded the veteran from obtaining 
and maintaining substantially gainful employment.  Nor, as 
discussed below, do the veteran's pertinent medical records 
or other evidence, to include decisions of the Social 
Security Administration, show that the veteran was disabled 
from working prior to October 7, 1996, by reason of the 
symptomatology of service-connected asthma.  

A physical examination performed in March 1994 revealed 
coarse-sounding breath sounds over the trachea, slight 
inspiratory and expiratory wheeze, and diminished breath 
sounds in all lung fields.  A chest X-ray showed noticeably 
increased bronchial markings and questionable peribronchial 
infiltrate.  The pertinent impressions were bronchitis and 
asthma, mild exacerbation.  It was recommended that the 
veteran consider quitting smoking permanently.  

In April 1995, a medical consultant to the Social Security 
Administration reported that the veteran had given a history 
of asthma and used an asthma inhaler once or twice a day.  
The medical diagnosis was mild asthma and the examiner 
further noted that the records did not indicate that the 
veteran had required frequent medical treatment for an 
asthmatic attack.  

In April 1995, the veteran testified at his personal hearing 
that he had used an over-the-counter inhaler for many years; 
a private treatment record in September 1995 notes that the 
veteran was using an asthma inhaler and that, on examination, 
his chest was clear; a private treatment record in October 
1995 indicates that the veteran probably had bronchitis; 
private pulmonary function tests in February 1996 showed mild 
airflow limitation with lung volumes, diffusing capacity, and 
oxygen saturation all within normal limits; and private and 
VA treatment records in February and March 1996 contained 
diagnoses of emphysema.  

As noted earlier in this decision, and without reiterating 
the findings, the evidence shows no more than a moderate 
asthmatic condition from November 25, 1971, through October 
6, 1996.  The moderate severity of the veteran's asthma 
during that period of time clearly does not show that the 
veteran's asthma precluded him from obtaining and maintaining 
substantially gainful employment.  

The veteran maintains that the Social Security Administration 
decision granting his disability benefits was based, at least 
in part, on impairment attributable to asthma.  However, 
review of the Social Security Administration records fails to 
support that contention.  Rather, the Social Security 
Administration found that he was unable to engage in any type 
of substantial and gainful work activity due to cirrhosis of 
the liver, hepatitis B and C, and fibromyalgia.  Continuation 
of such disability benefits was based on mood disorder, 
anxiety and depression, and chronic pulmonary insufficiency.  
Nowhere do those records indicate an inability to engage in 
any type of substantial and gainful work activity due to 
asthma.  In fact, disability determination rationale in July 
1995 specifically notes that the veteran's asthma attacks did 
not occur frequently enough nor were they severe enough to be 
considered disabling.  The veteran filed an application with 
the Social Security Administration in January and July 1995 
for disability benefits under laws and programs administered 
by that agency.  On appeal, a Social Security Administrative 
Law Judge, in a November 1995 decision, found that the 
veteran had been disabled since May 23, 1994, by the 
impairments of cirrhosis of the liver, hepatitis B and C, and 
fibromyalgia.  Nowhere in that decision is mention made of 
the veteran's asthma.  

A decision by the Social Security Administration in April 
1998 to continue the veteran's disability determination 
listed mood disorder, anxiety and depression, and chronic 
pulmonary insufficiency as the bases for receipt of benefits.  
Also, the Social Security Administration's April 1998 
decision made no finding as to the severity of the veteran's 
service-connected asthma prior to October 7, 1996, and thus 
has no relevance to the issue before the Board in the current 
appeal.  

Significantly, the record includes no medical evidence or 
opinion by a medical or other qualified professional that the 
veteran was unemployable at any time between November 25, 
1971, and October 7, 1997, solely as a result of his service-
connected disability, asthma.  Rather, the evidence shows 
that his unemployability was the result of a combination of 
various nonservice-connected disabilities.  The Board also 
finds that the record does not present any unusual factors 
that might serve as a predicate for a finding of 
unemployability due to his service-connected asthma, during 
the period of time at issue.  For example, it is not shown 
that the disability required frequent hospitalization or an 
inordinate quantity of medication that would render 
employment infeasible.  

Accordingly, the Board must conclude that the evidence does 
not demonstrate that the veteran's service-connected 
disability, asthma, when considered in association with his 
educational attainment and occupational background, rendered 
him unable to secure or follow a substantially gainful 
occupation during any time between November 25, 1971, and 
October 7, 1996.  Again, the degrees of disability specified 
under the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  
Since the evidence of record does not demonstrate that the 
veteran's service-connected disability, alone, resulted in 
unemployability, his TDIU claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.  


ORDER

As the assignment of a 30 percent disability rating since the 
grant of service connection for asthma was proper, a higher 
rating is denied for the period prior to October 7, 1996.  

A total disability rating based on individual unemployability 
due solely as a result of service-connected disability for 
the period November 25, 1971, through October 6, 1996, is 
denied.  


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

